PER CURIAM
Petitioner was convicted of attempted murder, assault in the second degree, and menacing. Pursuant to ORS 161.725, the sentencing court found him to be a dangerous offender and imposed a 24-year sentence, with a 90-month minimum, on the attempted murder conviction and a concurrent 70-month sentence on the assault conviction. In his petition for post-conviction relief, petitioner alleges that the dangerous offender sentence is unlawful under Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000). He also alleges that his trial and appellate counsel failed to provide constitutionally adequate assistance of counsel in various respects.
Petitioner’s Apprendi claim is controlled by our decision in Teague v. Palmateer, 184 Or App 577, 57 P3d 176 (2002). As to the balance of his claims, we affirm without discussion.
Affirmed.